Citation Nr: 0808590	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-37 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had essentially continuous active service from 
January 1976 to December 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The record of the hearing was held open for 60 days so that 
the veteran could submit additional evidence, for which he 
waived initial RO review and consideration.  See 38 C.F.R. 
§ 20.1304 (2007).


FINDINGS OF FACT

1.  Service connection is in effect for obstructive sleep 
apnea.

2.  The preponderance of the probative evidence indicates 
that hypertension is causally related to a service-connected 
disability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
hypertension is proximately due to, the result of, or 
aggravated by, his service-connected sleep apnea.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board is allowing the benefit sought 
by the veteran, no useful purpose would be served by a 
discussion of the VCAA requirements.  Suffice it to say that 
VA complied with its duty to notify and assist the veteran 
with his claim.

Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The probative evidence of record shows all three Wallin 
elements are proved.  Service medical records document the 
veteran's treatment for sleep apnea.  Following his 
retirement from active service, a May 1997 rating decision 
granted service connection for obstructive sleep apnea, 
effective January 1997.

VA treatment records show the veteran to have manifested 
elevated blood pressure readings, beginning in June 1998.  A 
February 2001 report from his primary VA care provider notes 
that, initially, the veteran was treated via lifestyle 
changes, but eventually medication was required to control 
his blood pressure.  A November 2007 report from the 
veteran's current VA primary care provider noted the 
veteran's medical problems to include sleep apnea and 
hypertension.  The physician noted that sleep apnea is known 
to be the cause of uncontrolled hypertension.

In light of the totality of the evidence of record, and 
affording all reasonable doubt to the veteran, the Board 
finds the veteran's claim adequately supported.  38 C.F.R. 
§ 3.102.  Thus, the benefit sought on appeal is granted.  
38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected obstructive sleep apnea is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


